ALDERMAN, Justice.
We have for review the decision of the District Court of Appeal, Second District, in Mitchell v. State, 358 So.2d 238 (Fla. 2d DCA 1978), which directly conflicts with our recent decision in State v. Sobel, 363 So.2d 324 (Fla.1978), decided after the district court’s decision in this cause was rendered. The district court relied on the decision of the Third District Court of Appeal in Sobel v. State, 349 So.2d 747 (Fla. 3d DCA 1977), and stated that the facts in Sobel were almost identical to those in this case. In State v. Sobel, supra, we quashed the decision of the District Court of Appeal. On the authority of State v. Sobel, we quash the decision of the Second District Court of Appeal and remand for further proceedings consistent herewith.
It is so ordered.
ENGLAND, C. J., and ADKINS and SUNDBERG, JJ., concur.
HATCHETT, J., dissents.